Citation Nr: 0824987	
Decision Date: 07/25/08    Archive Date: 07/30/08

DOCKET NO.  06-07 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for lumbar spine disc 
bulging and thoracic disc protrusion (claimed as a back 
condition).

3.  Entitlement to service connection for a leg condition.

4.  Entitlement to service connection for a head injury with 
headaches.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and mother


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 5, 1975, to 
April 9, 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the veteran's claims 
on appeal. A hearing before the undersigned Veterans Law 
Judge at the RO was held in June 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that the veteran's claims file indicates that 
he is in receipt of Social Security Administration (SSA) 
benefits, possibly at least in part due to his claimed 
service connected disabilities.  Neither this SSA decision, 
nor any of the records on which this decision was based, are 
on file.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that, where VA has notice that the veteran 
is receiving disability benefits from SSA, and that records 
from that agency may be relevant, VA has a duty to acquire a 
copy of the decision granting Social Security disability 
benefits, and the supporting medical documents on which the 
decision was based.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  As such, 
the Board must remand this claim so that the relevant SSA 
records and supporting medical documents may be associated 
with the veteran's claims folder.  

Additionally, in the course of the veteran's hearing dated 
June 2007, he indicated that he felt he had been treated for 
at least some of these disabilities shortly after his 
separation from service.  Specifically, he indicated that he 
spent some time in the Little Rock VA Medical Center 
immediately following his discharge, and that he may have 
been seen for other of his claimed service connected 
disabilities within a year of his separation from service.  
These records have also not been associated with the 
veteran's claims file.

As such records may have an impact on the adjudication of the 
veteran's claim, the Board finds that these issues must also 
be remanded in order that all relevant records be associated 
with the veteran's claims file.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1. The RO is requested to take the 
appropriate action in order to obtain a 
copy of the SSA decision awarding 
disability benefits to the veteran, and 
the evidence on which the decision was 
based.   

2.  The RO is requested to obtain the 
names and addresses of all health care 
providers who have treated the veteran 
for his claimed disabilities since 
service.  After obtaining any necessary 
releases, the RO should attempt to 
obtain those records and associate them 
with the veteran's claims file, to 
include any records from the Little Rock 
VAMC from shortly after the veteran's 
separation from service.

3.  Thereafter, and after any other 
development deemed required by the RO is 
completed, the RO should re-adjudicate 
the claims on appeal.  If any benefit 
sought is not granted, the veteran 
should be furnished a supplemental 
statement of the case, and an 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




